                                     Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.1 Page 1 of 19



                                       1   SEAN P. FLYNN (SBN: 220184)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       2   101 W. Broadway, Suite 2000
                                           San Diego, CA 92101
                                       3   Telephone: (702) 577-9317
                                           Facsimile: (619) 696-7124
                                       4   Email:     sflynn@grsm.com
                                       5   Attorneys for Defendants
                                           CACH, LLC AND RESURGENT CAPITAL SERVICES, L.P.
                                       6
                                       7
                                       8                        UNITED STATES DISTRICT COURT
                                       9                     SOUTHERN DISTRICT OF CALIFORNIA
                                      10
                                      11   DARIUS CRANDLE and MINDO                        CASE NO. '20CV2269 GPC MSB
Gordon Rees Scully Mansukhani, LLP




                                           SILALAHI, individually and on behalf of all     [San Diego Superior Court Case
                                      12   others similarly situated,                      No. 37-2020-00037274-CU-MC-
   101 W. Broadway, Suite 2000




                                                                                           CTL)
       San Diego, CA 92101




                                      13                             Plaintiffs,
                                                                                           NOTICE OF REMOVAL
                                      14         vs.                                       PURSUANT TO CAFA – 28
                                                                                           U.S.C. § 1332
                                      15   CACH, LLC; RESURGENT CAPITAL
                                           SERVICES, L.P.; and DOES 1 through 5,           [Filed concurrently with Notice of
                                      16                                                   Lodgment of State Court
                                                                     Defendants.           Pleadings and Civil Case Cover
                                      17                                                   Sheet]
                                      18
                                                                                           Complaint Filed October 15, 2020
                                      19
                                      20
                                      21   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                      22         PLEASE TAKE NOTICE that Defendants CACH, LLC AND
                                      23   RESURGENT CAPITAL SERVICES, L.P. (hereinafter referred to as
                                      24   “Defendants”) respectfully submit this Notice of Removal in this civil action from
                                      25   the Superior Court of the State of California for the County of San Diego to the
                                      26   United States District Court for the Southern District of California, pursuant to 28
                                      27   U.S.C. §§ 1332(d) and 1446, based on CAFA and Diversity Jurisdiction.
                                      28
                                                                                    -1-
                                                          NOTICE OF REMOVAL UNDER 28 U.S.C. § 1332 (CAFA)
                                     Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.2 Page 2 of 19



                                       1         In support of this Notice of Removal, Defendants, through its counsel, state
                                       2   as follows:
                                       3                           PROCEDURAL BACKGROUND
                                       4         1.      Plaintiffs Darius Crandle and Mindo Silalahi (hereinafter referred to
                                       5   as “Plaintiffs”) commenced this action by filing a Complaint in the Superior Court
                                       6   of the State of California for the County of San Diego on October 15, 2020, styled
                                       7   Darius Crandle and Mino Silalahi, individually and on behalf of all others
                                       8   similarly situated, v. CACH, LLC; Resurgent Capital Services, LP; and DOES 1
                                       9   through5, Case No. 37-2020-00028067-CU-MC-CTL (the “State Court Action”).
                                      10   See Complaint, attached hereto as Ex. A.
                                      11         2.      The Complaint alleges violations of the California Consumer Credit
Gordon Rees Scully Mansukhani, LLP




                                      12   Reporting Agencies Act, California Civil Code, § 1785.25(a). See Complaint, ¶ 1.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13         3.      The Complaint was served on Defendants on October 22, 2020.
                                      14               BASIS FOR REMOVAL – DIVERSITY JURISDICTION
                                      15         4.      Under 28 U.S.C. §§ 1332(d) & 1441(b), any civil action brought in a
                                      16   state court wherein the plaintiff and defendants are domiciled in different states ,
                                      17   may be removed by the Defendants, to the district court of the United States for the
                                      18   district and division embracing the place where state court action is pending.
                                      19         5.      Plaintiffs allege in paragraphs 10 and 11 of the complaint that they are
                                      20   residents of San Diego and Los Angeles, California.
                                      21         6.      Plaintiffs allege in paragraph 14 of the complaint that CACH, LLC is
                                      22   California corporation domiciled in Pomona, California. CACH, LLC, however, is
                                      23   a Colorado corporation, with its principal business location in Las Vegas, NV.
                                      24   See, Colorado Secretary of State Business Search Summary Report, attached
                                      25   hereto as Ex. B.
                                      26         7.      Plaintiffs allege in paragraph 17 of the complaint that Resurgent is a
                                      27   Delaware corporation, with a principal place of business in Greenville, South
                                      28   Carolina.
                                                                                     -2-
                                                           NOTICE OF REMOVAL UNDER 28 U.S.C. § 1332 (CAFA)
                                     Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.3 Page 3 of 19



                                       1         8.     Plaintiffs allege in paragraph 70 of the complaint that each class
                                       2   member is entitled to $5000 in statutory damages.
                                       3         9.     Plaintiff alleges in paragraph 56 of the complaint there are thousands
                                       4   of potential class members.
                                       5         10.    Applying the thousands of potential class members to the statutory
                                       6   damages pled, Defendants easily satisfy the Amount in Controversy requirement
                                       7   pursuant to 28 U.S.C. § 1332(d)(2).
                                       8                             TIMELINESS OF REMOVAL
                                       9         11.    As noted above, the Complaint was served on Defendants on October
                                      10   22, 2020.
                                      11         12.    Defendants’ Notice of Removal is timely because Defendants filed
Gordon Rees Scully Mansukhani, LLP




                                      12   this Notice “within thirty days after receipt by the Defendants, through service or
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13   otherwise, of a copy of an amended pleading, motion, order or other paper from
                                      14   which it may first be ascertained that the case is one which is or has become
                                      15   removable.” 28 U.S.C. § 1446(b)(3).
                                      16                                             VENUE
                                      17         13.    Venue is proper in this district and division because the State Court
                                      18   Action was filed and is pending in the Superior Court of the State of California for
                                      19   the County of San Diego, which is located within the United States District Court
                                      20   for the Southern District of California.
                                      21                 COMPLIANCE WITH REMOVAL PROCEDURES
                                      22         14.    Defendants have complied with all of the procedural requirements for
                                      23   removal set forth in 28 U.S.C. § 1446.
                                      24         15.    As noted above, the Notice of Removal is filed within 30 days of the
                                      25   service of the amended pleading from which it may first be ascertained that the
                                      26   case is one which is or has become removable.
                                      27         16.    Pursuant to § 1446(d), a copy of this Notice of Removal, including
                                      28   exhibits, is being served on Plaintiff.
                                                                                      -3-
                                                           NOTICE OF REMOVAL UNDER 28 U.S.C. § 1332 (CAFA)
                                     Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.4 Page 4 of 19



                                       1         17.    Pursuant to § 1446(d), a copy of this Notice of Removal, including
                                       2   exhibits, will be filed with the Superior Court of the State of California for the
                                       3   County of San Diego, in Case No. 37-2020-00028067-CU-MC-CTL.
                                       4         18.    Copies of all process, pleadings and orders served on Defendants are
                                       5   attached hereto. See Notice of Lodgment of State Court Pleadings, filed
                                       6   concurrently herewith.
                                       7                WHEREFORE, for the foregoing reasons, Defendants remove this
                                       8   action from the Superior Court of the State of California for the County of San
                                       9   Diego to the United States District Court for the Southern District of California and
                                      10   respectfully requests that this Court exercise jurisdiction over this action.
                                      11    Dated: November 20, 2020                   GORDON REES SCULLY
Gordon Rees Scully Mansukhani, LLP




                                                                                       MANSUKHANI, LLP
                                      12
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13                                               By:    s/Sean P. Flynn
                                      14                                                     Sean P. Flynn (SBN: 220184)
                                                                                             Attorneys for Defendants
                                      15                                                     CACH, LLC and RESURGENT
                                      16                                                     CAPITAL SERVICES, L.P.
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                     -4-
                                                          NOTICE OF REMOVAL UNDER 28 U.S.C. § 1332 (CAFA)
Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.5 Page 5 of 19




                      EXHIBIT A
 Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.6 Page 6 of 19



 1   Scott M. Grace S.B.N. 236621
     Grace Law, APC
 2
     1958 Sunset Cliffs Boulevard
 3   San Diego, CA 92107
     sgrace@gracelawapc.com
 4
     Phone: (619) 346-4612
 5   Fax: (619) 501-8106
 6   SEMNAR & HARTMAN, LLP
 7   Babak Semnar (SBN 224890)
     bob@sandiegoconsumerattorneys.com
 8   Jared M. Hartman (SBN 254860)
     jared@sandiegoconsumerattorneys.com
 9   41707 Winchester Road, Suite 201
     Temecula, CA 92590
10   Telephone: (951) 293-4187
     Fax: (888) 819-8230
11
     Patric A. Lester (SBN 220092)
12   pl@lesterlaw.com
     Consumer Attorney Advocates, Inc.
13   5694 Mission Center Road, #358
     San Diego, CA 92108
14   Phone: (619) 665-3888
     Fax: (314) 241-5777
15
16   Attorneys for Plaintiffs, DARIUS CRANDLE and MINDO SILALAHI

17           IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
18                          COUNTY OF SAN DIEGO

19   DARIUS CRANDLE and MINDO                   Case No.:
20   SILALAHI, individually and on
     behalf of all others similarly situated,   CLASS ACTION COMPLAINT
21                                              FOR DAMAGES AND
                                                INJUNCTIVE RELIEF FOR
22                Plaintiffs,                   VIOLATIONS OF:
23         vs.
                                                    1. CALIF. CONSUMER CREDIT
24
                                                       REPORTING AGENCIES
25   CACH,      LLC;   RESURGENT                       ACT
     CAPITAL SERVICES, L.P.; and
26   DOES 1 through 5,
27            Defendants.
28   TO THE CLERK OF THE COURT, ALL PARTIES, AND THE HONORABLE

                                                1
                          Complaint for Damages and Injunctive Relief
 Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.7 Page 7 of 19



 1   CALIFORNIA SUPERIOR COURT JUDGE:
 2         Plaintiffs DARIUS CRANDLE and MINDO SILALAHI, individually and on
 3   behalf of all others similarly situated (hereinafter collectively referred to as
 4   “Plaintiffs”), hereby files this Complaint against Defendants CACH, LLC (hereinafter
 5   “CACH”) and RESURGENT CAPITAL SERVICES, L.P. (hereinafter
 6   “RESURGENT”) (collectively “DEFENDANTS”) and allege as follows:
 7                                       INTRODUCTION
 8         1.     The Legislature has determined that accurate credit reporting is vital to the
 9   proper functioning of today’s consumer-driven economy, and has determined that it is
10   essential for businesses who utilize the credit reporting industry in their business
11   models to implement policies and procedures to ensure credit reporting is done
12   accurately
13         2.     Credit reporting has become a vital and essential tool in our everyday lives,
14   as creditors, potential creditors, landlords, lessors, and employers all use credit
15   reporting as a basis for screening applicants and consumers to determine whether to
16   enter into business relations with the applicant.
17         3.     Plaintiffs bring this action for penalties and other legal and equitable
18   remedies, resulting from the illegal actions of DEFENDANTS in updating credit reports
19   with the false information that the accounts maintain an outstanding balance and are
20   still “in collections” after the accounts are actually closed with a $0.00 balance owed. In
21   so doing, DEFENDANTS has violated the California Consumer Credit Reporting
22   Agencies Act (hereinafter “Calif. CCRAA”), codified at Calif. Civ. Code § 1785.25(a).
23         4.     Plaintiffs are unaware of the true names or capacities, whether individual,
24   corporate, associate or otherwise of the Defendants sued herein as Does 1 through 5,
25   and therefore, sues the Defendants by such fictitious names.
26                                 JURISDICTION & VENUE
27         5.     This class action is brought pursuant to California Code of Civil Procedure
28   § 382. The monetary damages and injunctive relief sought by Plaintiffs in the class
                                                   2
                          Complaint for Damages and Injunctive Relief
 Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.8 Page 8 of 19



 1   action exceed the minimum jurisdiction limits of the California Superior Court and will
 2   be established according to proof at trial.
 3         6.     This Court has jurisdiction over this action pursuant to the California
 4   Constitution Article VI §10, which grants the California Superior Court original
 5   jurisdiction in all causes except those given by statute to other courts. The statutes
 6   under which this action are brought do not give jurisdiction to any other court.
 7         7.     This Court has jurisdiction over Defendants because Defendants have
 8   availed themselves of the California market so as to render the exercise of jurisdiction
 9   over it by the California Courts consistent with traditional notions of fair play and
10   substantial justice, and because the actions taken by Defendant that have violated Calif.
11   Civ. Code § 1785.25(a) have occurred within this district.
12         8.     The unlawful acts alleged herein have had a direct effect on Plaintiffs, and
13   the similarly situated class members throughout the State of California.
14         9.     The California Superior Court also has jurisdiction in this matter because
15   the issues herein are based on California statutes and law, and there is no diversity
16   between Plaintiffs or Defendant.
17                                         THE PARTIES
18         10.    Plaintiff CRANDLE is a natural individual residing in San Diego.
19         11.    Plaintiff SILALAHI is a natural individual residing in Los Angeles.
20         12.    As this matter pertains to Plaintiffs’ credit reports and that Plaintiffs are
21   each a natural person, Plaintiffs are therefore a “consumer” as that term is defined by
22   Calif. Civ. Code § 1785.3(b).
23         13.    This matter pertains to Plaintiffs’ “consumer credit reports”, as that term is
24   defined by Calif. Civ. Code § 1785.3(c), in that inaccurate misrepresentations of
25   Plaintiffs’ credit worthiness, credit standing, and credit capacity were made via written,
26   oral, or other communication of information by a consumer credit reporting agency,
27   which is used or is expected to be used, or collected in whole or in part, for the purpose
28   of serving as a factor in establishing Plaintiffs’ eligibility for, among other things, credit
                                                   3
                          Complaint for Damages and Injunctive Relief
 Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.9 Page 9 of 19



 1   to be used primarily for personal, family, or household purposes, and employment
 2   purposes.
 3         14.    CACH is a California limited liability company with its principal place of
 4   business located in Pomona, CA and its principal purpose is the purchase and collection
 5   of consumer debts.
 6         15.    CACH attempts to collect the purchased debts by filing suits. It is the
 7   plaintiff in more than 500 collection lawsuits, filed in California courts, that were
 8   pending in the year before this complaint was filed.
 9         16.    CACH is a “person” as defined by Calif. Civ. Code § 1785.3(j).
10         17.    RESURGENT is a limited partnership entity organized under Delaware
11   law, with its principal place of business in Greenville, South Carolina.
12         18.    RESURGENT is a “person” as defined by Calif. Civ. Code § 1785.3(j).
13         19.    All actions taken by CACH are in fact taken by RESURGENT, which is
14   evidenced by the fact that the credit reporting for the accounts subject of this complaint
15   show that the furnishing was done by “CACH LLC/RESURGENT”.
16         20.    On information and belief, CACH and RESURGENT are under common
17   ownership and management.
18         21.    On information and belief, RESURGENT directed the acts complained of,
19   even though those acts were done in the name of CACH.
20         22.    On information and belief, CACH acted as the agent at the direction of,
21   and in association with, and on behalf of, RESURGENT.
22         23.    The true names and capacities, whether individual, corporate, or otherwise
23   of Defendants named herein as DOES 1 through 5 are unknown to Plaintiffs who
24   therefore sues said Defendants by such fictitious names. Plaintiffs will seek leave to
25   amend this Complaint to allege their true names and capacities when the same have
26   been ascertained. Plaintiffs are informed and believes that each of the fictitiously named
27   Defendants and/or their agents and employees are responsible for the violative conduct
28   alleged in this Complaint, and proximately caused Plaintiffs’ damages.
                                                  4
                          Complaint for Damages and Injunctive Relief
Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.10 Page 10 of 19



 1                                FACTUAL ALLEGATIONS
 2         24.    Upon information and belief, DEFENDANTS’ primary business model is
 3   to purchase from other entities consumer debts that are alleged to still be owed and are
 4   alleged to be in default, and then file lawsuits against the consumers in state court
 5   collections lawsuits en masse.
 6         25.    Upon information and belief, DEFENDANTS file hundreds (if not
 7   thousands) of consumer debt collection lawsuits in state court actions throughout the
 8   State of California each year.
 9         26.    DEFENDANTS file these lawsuits in its own name as the party to whom
10   the debt is now alleged to be owed, as DEFENDANTS purchase the debts outright
11   which includes purchasing all rights and liabilities upon the purchased accounts.
12         27.    On or about December 19, 2019, Plaintiff CRANDLE and DEFENDANTS
13   entered into an agreement that called for a mutual release of each other on a debt
14   collection account.
15         28.    There was no condition precedent prior to the agreement for a mutual
16   release.
17         29.    The effect of this mutual release then was, in exchange for Plaintiff
18   CRANDLE releasing DEFENDANTS from any obligations upon the account up to the
19   effective date, DEFENDANTS also agreed to waive and release Plaintiff CRANDLE
20   from any further amounts that DEFENDANTS alleged was owed upon the account and
21   to discharge Plaintiff CRANDLE from any further claim that DEFENDANTS may
22   have had that Plaintiff CRANDLE owed any further monies upon the account.
23         30.    Therefore, as of December 19, 2019 at the latest, Plaintiff CRANDLE had
24   been discharged of any obligation to owe any further sums of money to
25   DEFENDANTS upon the account, and Plaintiff CRANDLE therefore owed $0.00 to
26   DEFENDANTS as of that date.
27         31.    However, in July of 2020, Plaintiff CRANDLE discovered that
28   DEFENDANTS had updated its reporting of the account in July of 2020 with the false
                                                  5
                           Complaint for Damages and Injunctive Relief
Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.11 Page 11 of 19



 1   information that the account is still “in collections” and has an outstanding balance of
 2   $4,007.00 owed.
 3          32.    It is factually false for DEFENDANTS to claim at any point after
 4   December 19, 2019 at the latest that the account is still “in collections” and has an
 5   outstanding balance owed.
 6          33.    Instead, DEFENDANTS should have updated the reporting to show that
 7   the account is closed with a $0.00 balance owed.
 8          34.    In January of 2019, Plaintiff SILALAHI and DEFENDANTS entered into
 9   a written agreement that called for a mutual release of each other on a debt collection
10   account.
11          35.    The mutual release was to become effective after Plaintiff SILALAHI
12   completed a total payment of $900.00 on the account in 5 monthly installments of
13   $180.00.
14          36.    By email June 24, 2019, counsel for DEFENDANTS confirmed in writing
15   that the settlement had been completed.
16          37.    The effect of this mutual release then was, after Plaintiff SILALAHI
17   completed the final payment in June of 2019, DEFENDANTS agreed to waive and
18   release Plaintiff SILALAHI from any further amounts that DEFENDANTS alleged was
19   owed upon the account and to discharge Plaintiff SILALAHI from any further claim
20   that DEFENDANTS may have had that Plaintiff SILALAHI owed any further monies
21   upon the account.
22          38.    Therefore, as of June 24, 2019 at the latest, Plaintiff SILALAHI had been
23   discharged of any obligation to owe any further sums of money to DEFENDANTS
24   upon the account, and Plaintiff SILALAHI therefore owed $0.00 to DEFENDANTS as
25   of that date at the latest.
26          39.    However, in July of 2020, Plaintiff SILALAHI discovered that
27   DEFENDANTS had updated its reporting of the account in July of 2020 with the false
28   information that the account is still “in collections” and has an outstanding balance of
                                                  6
                           Complaint for Damages and Injunctive Relief
Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.12 Page 12 of 19



 1   $1,163.00 owed.
 2         40.    It is factually false for DEFENDANTS to claim at any point after June 24,
 3   2019 that the account is still “in collections” and has an outstanding balance owed.
 4         41.    Instead, DEFENDANTS should have updated the reporting to show that
 5   the account is closed with a $0.00 balance owed
 6         42.    By submitting updates in July of 2020 against both Plaintiffs CRANDLE
 7   and SILALAHI that the accounts are still “in collections” with an outstanding and
 8   unpaid balance, DEFENDANTS have furnished false and inaccurate information to the
 9   consumer credit reporting agencies that DEFENDANTS know and have reason to know
10   is false and inaccurate.
11         43.    Upon information and belief, DEFENDANTS have undertaken similar
12   conduct against numerous individuals residing within the State of California, and has
13   submitted updates to the consumer credit reporting agencies that the consumers’
14   accounts are still “in collections” with an unpaid balance alleged to be owed, and such
15   updating occurred after the accounts were actually closed with a $0.00 balance owed.
16         44.    Therefore, DEFENDANTS have knowingly and willfully furnished
17   inaccurate credit reporting information that DEFENDANTS knew or should have
18   known was inaccurate with respect to all such consumers residing within the State of
19   California with whom it has settled a debt collection account within the previous seven
20   (7) years.
21         45.    Upon information and belief, DEFENDANTS have agreed to understand,
22   utilize, and follow the policies and procedures implemented by the “big three” credit
23   reporting agencies—Experian, Equifax, and Trans Union—known as Metro 2.
24         46.    Upon information and belief, Metro 2 instructs creditors and debt
25   collectors, such as DEFENDANTS, to update financial accounts when the accounts are
26   no longer owed (whether by way of payment or release) so that the credit reporting can
27   reflect the current balance of the accounts.
28         47.    Further, upon information and belief, Metro 2 instructs creditors and debt
                                                    7
                         Complaint for Damages and Injunctive Relief
Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.13 Page 13 of 19



 1   collectors, such as DEFENDANTS, to update financial accounts to explain the status of
 2   the account, such as whether the account is closed, has been paid in full, has been paid
 3   for less than full value, has been settled, is in collection, or is charged off. If an account
 4   has been zeroed out, then the “in collections” remark is to be removed and the account
 5   is to be reported as “closed”.
 6         48.    DEFENDANTS’ violations of the above are willful, because
 7   DEFENDANTS knowingly and deliberately ignored its own obligations with respect to
 8   Plaintiffs, and to each consumer with whom DEFENDANTS settled a debt collection
 9   account but continued to update the account as being in collections with a negative
10   balance alleged to be owed.
11         49.    Upon information and belief, DEFENDANTS acted with reckless
12   disregard because it acted with such a high degree of risk of committing a legal
13   violation that was higher than mere carelessness, because DEFENDANTS agreed to
14   waive/release any claim against Plaintiffs (and each member of the Class) that they owe
15   any further monies to DEFENDANTS upon the accounts at issue.
16         50.    Any third party who reviews the reporting (such as a creditor, potential
17   creditor, potential employer, and potential landlord/lessor) will now have the false
18   impression that Plaintiffs (and each member of the Class) still owes a sum upon the
19   accounts and is still subject to debt collection efforts, whereas, if DEFENDANTS were
20   to update the reporting to accurately reflect that the account has been closed with a
21   $0.00 balance owed, then potential creditors will have a more accurate reflection of
22   Plaintiffs’ (and each member of the Class’) creditworthiness and credit standing.
23         51.    As such, Plaintiffs and each member of the Class now suffer from being
24   presented in a false light in the eyes of the credit industry, which necessarily depends
25   upon accurate credit reporting in order to operate effectively and efficiently. Plaintiffs
26   bring Count I on behalf of themselves as individuals and also on behalf of all others
27   similarly situated pursuant to Code of Civil Procedure § 382. The members of the Class
28   are defined as follows:
                                                   8
                          Complaint for Damages and Injunctive Relief
Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.14 Page 14 of 19



 1           All residents of the State of California who, within the previous seven (7)
             years from the date of filing the instant Complaint, have suffered
 2
             inaccurate reporting by DEFENDANTS whereby DEFENDANTS
 3           updated the account to show it as “in collections” with a negative balance
             alleged to be owed, and such updating occurred on any date after the
 4
             account was closed with a $0.00 balance owed.
 5
 6           52.     Plaintiffs reserve the right under California Rule of Court 3.765(b) and
 7   other applicable law to amend or modify the class definition with respect to issues.
 8           53.     The term “Class” includes Plaintiffs and all members of the Class.
 9           54.     Plaintiffs seek class-wide recovery based on the class allegations only as
10   set forth in this Complaint.
11           55.     There is a well-defined community of interest in the litigation and the
12   proposed Class is easily ascertainable through the records Defendants are required to
13   keep.
14                               CLASS ACTION ALLEGATIONS
15           56.     Numerosity. The members of the Class are so numerous that individual
16   joinder of all of them as plaintiffs is impracticable. While the exact number of the Class
17   members is unknown to Plaintiffs at this time, Plaintiffs are informed and believes, and
18   thereon alleges, that there are potentially hundreds, if not thousands of potential class
19   members. Upon information and belief, DEFENDANTS purchase and own hundreds (if
20   not thousands) of accounts alleged to be owed by California residents, and files at least
21   hundreds of debt collection lawsuits each year in the state of California. As such,
22   DEFENDANTS are in possession of documents that Plaintiffs anticipate will show the
23   true number of Class members, which necessitates discovery to reach such a
24   determination.
25           57.     Commonality. Common questions of law and fact exist as to all Class
26   members and predominate over any questions that affect only individual members of
27   the Class. These common questions include, but are not limited to:
28                 a. Whether DEFENDANTS are each a “person” within the definition of
                                                    9
                            Complaint for Damages and Injunctive Relief
Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.15 Page 15 of 19



 1                Calif. Civ. Code § Calif. Civ. Code § 1785.3(j);
 2             b. Whether Plaintiffs and members of the class no longer owed any amounts
 3                on the accounts when DEFENDANTS furnished updates to the consumer
 4                credit reporting agencies that the accounts were still “in collections” with
 5                an alleged unpaid balance owed;
 6             c. Whether DEFENDANTS knew or should have known that the updated
 7                information was inaccurate or incomplete within the meaning of Calif. Civ.
 8                Code § 1785.25(a) when it updated the accounts as “in collections” with an
 9                alleged outstanding balance at a time when the accounts were closed with a
10                $0.00 balance owed;
11             d. Whether Plaintiffs and the class members are entitled to damages and the
12                extent of damages and or penalties;
13             e. Whether DEFENDANTS’ violations were willful within the contemplation
14                of Calif. Civ. Code § 1785.31;
15             f. Whether Plaintiffs and members of the Class are entitled to statutory
16                punitive damages, and to what extent, pursuant to Calif. Civ. Code §
17                1785.31;
18             g. Whether DEFENDANTS should be enjoined from engaging in such
19                conduct in the future;
20             h. Whether DEFENDANTS should be ordered to update the settled accounts
21                to reflect that the accounts are closed and have a balance of $0.00.
22         58. Typicality. Plaintiffs’ claims are typical of the claims of the other members
23   of the Class. On information and belief, Plaintiffs, like other Class members, suffered
24   inaccurate credit reporting by DEFENDANTS updating the account with the consumer
25   credit reporting agencies by falsely claiming that a balance is still owed upon the
26   account and that the account is still in collections, after the account was closed with a
27   $0.00 balance owed.
28         59. Adequacy. Plaintiffs will adequately and fairly protect the interests of the
                                                 10
                         Complaint for Damages and Injunctive Relief
Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.16 Page 16 of 19



 1   members of the Class. Plaintiffs have no interests adverse to the interests of absent
 2   Class members. Plaintiffs are represented by attorneys who have class action
 3   experience in consumer protection matters.
 4         60. Superiority. A class action is superior to other available means for the fair
 5   and efficient adjudication of the claims of the Class and would be beneficial for the
 6   parties and the court. Class action treatment will allow a large number of similarly
 7   situated persons to prosecute their common claims in a single forum, simultaneously,
 8   efficiently, and without the unnecessary duplication of effort and expense that
 9   numerous individual actions would require. The damages suffered by each Class
10   member are relatively small in the sense pertinent to class action analysis, and the
11   expense and burden of individual litigation would make it extremely difficult or
12   impossible for the individual Class members to seek and obtain individual relief. A
13   class action will serve an important public interest by permitting such individuals to
14   effectively pursue injunctive remedies and recovery of the sums owed to them. Further,
15   class litigation prevents the potential for inconsistent or contradictory judgments raised
16   by individual litigation.
17                                  FIRST CAUSE OF ACTION
                                 VIOALTIONS OF CALIF. CCRAA
18
                                    Calif. Civ. Code §1785.25(a)
19
20         61. Plaintiffs repeat, re-allege, and incorporate by reference all other
21   paragraphs, as if fully set forth herein.
22         62. As the furnisher of information to credit reporting agencies,
23   DEFENDANTS are and always were obligated to not furnish information on a specific
24   transaction or experience to any consumer credit reporting agency if they knew or
25   should have known the information was incomplete or inaccurate, as required by Calif.
26   Civ. Code § 1785.25(a) of the California CCRAA.
27         63. Even if the derogatory reporting is technically accurate, it is still a violation
28   of this law if the derogatory reporting is misleading in such a way and to such an extent
                                                 11
                          Complaint for Damages and Injunctive Relief
Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.17 Page 17 of 19



 1   that it can be expected to adversely affect credit decisions. Cisneros v. U.D. Registry,
 2   Inc. (1995) 39 Cal. App. 4th 548.
 3         64. DEFENDANTS committed both negligent and willful violations of its
 4   obligations under Section 1785.25(a) of the Calif. CCRAA multiple times by updating
 5   the reporting of the account to inaccurately claim that the account is “in collections”
 6   with a balance owed.
 7         65. Such false and inaccurate reporting has caused Plaintiffs actual damages as
 8   explained in the statement of facts above.
 9         66. A credit reporting violation is “willful” if it involves the commission not
10   only of “acts known to violate the [FCRA],” but also “reckless disregard of statutory
11   duty.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 56-57 (2007).
12         67. The Ninth Circuit in Syed v. M-I, LLC 2017 U.S. App. LEXIS 1029, FN 6
13   recently stated, with respect to credit reporting violations, “[W]here a party’s action
14   violates an unambiguous statutory requirement, that fact alone may be sufficient to
15   conclude that violation is reckless, and therefore willful. … [R]ecklessness may be
16   determined by objective evidence alone.”
17         68. Plaintiffs are informed and believe that DEFENDANTS’ violations were
18   willful in that DEFENDANTS acted with such a high degree of risk of committing a
19   legal violation that was higher than mere carelessness, because DEFENDANTS
20   knowingly agreed to waive/release any claim against Plaintiff that he owes any further
21   obligations to DEFENDANTS upon the account.
22         69. Plaintiffs bring Count I on behalf of themselves as individuals and also on
23   behalf of all others similarly situated.
24         70. Pursuant to Calif. Civ. Code § 1785.31, Plaintiffs and each member of the
25   Class is entitled to $100.00 to $5,000.00 statutory punitive damages for each willful
26   violation; actual damages; and attorneys’ fees and costs of litigation.
27                                    PRAYER FOR RELIEF
28         WHEREFORE, Plaintiffs pray, individually and on behalf of all others similarly
                                                  12
                          Complaint for Damages and Injunctive Relief
Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.18 Page 18 of 19



 1   situated, that judgment be entered against DEFENDANTS individually, and Plaintiffs
 2   and the Class members be awarded damages as follows:
 3         1.      For certification of this action as a class action;
 4         2.      For appointment of Plaintiffs as the representative of the Class;
 5         3.      For appointment of counsel for Plaintiffs as Class counsel;
 6         4.      For actual damages, subject to proof at trial;
 7         5.      For general and special damages, subject to proof at trial;
 8         6.      For statutory punitive damages of $5,000.00 for each Class member, for
 9   each willful violation of Calif. Civ. Code § 1785.25(a), pursuant to Calif. Civ. Code §
10   1785.31(a)(2)(A)-(C);
11         7.      Injunctive relief to order DEFENDANTS to not engage in any such
12   violations in the future, pursuant to Calif. Civ. Code § 1785.31(b);
13         8.      Injunctive relief to order DEFENDANTS to remove false information from
14   all consumer credit reports for each member of the Class, pursuant to Calif. Civ. Code §
15   1785.31(b);
16         9.      Any reasonable attorney’s fees and costs to maintain the instant action;
17         10.     For such other relief as the Court may deem just and proper.
18                                        TRIAL BY JURY
19         Pursuant to the Seventh Amendment to the Constitution of the United States of
20   America, Plaintiff is entitled to, and demands, a trial by jury.
21
22                                                   SEMNAR & HARTMAN, LLP
23
     DATED: 10-14-20
24                                                   JARED M. HARTMAN, ESQ.
                                                     Attorneys for Plaintiff
25
26
27
28
                                                   13
                          Complaint for Damages and Injunctive Relief
                                Case 3:20-cv-02269-GPC-MSB Document 1 Filed 11/20/20 PageID.19 Page 19 of 19



                                      1                            CERTIFICATE OF SERVICE
                                      2          Pursuant to FRCP 5(b), I certify and declare that I am over the age of 18
                                      3   years; I am an employee of Gordon & Rees LLP, and my business address is 5
                                          Park Plaza, Suite 1100, Irvine, CA 92614. On November 20, 2020, I served a true
                                      4   and correct of the following: NOTICE OF REMOVAL PURSUANT TO CAFA
                                          – 28 U.S.C. § 1332 to the individuals listed below as follows:
                                      5
                                      6   Attorneys for Plaintiffs:
                                          Scott M. Grace, Esq.
                                      7   Grace Law, APC                                   U.S. Mail Postage Prepaid
                                          1958 Sunset Cliffs Boulevard
                                          San Diego, CA 92107                              CM/ECF
                                      8   (619) 346-4612                                   Hand Delivery
                                      9   sgrace@gracelawapc.com                           Email
                                     10   Babak Semnar, Esq.
                                          Jared M. Hartman, Esq.
                                     11   Babak Semnar                                     U.S. Mail Postage Prepaid
Gordon Rees Scully Mansukhani, LLP




                                          41707 Winchester Road, Suite 201
                                     12   Temecula, CA 92590                               CM/ECF
   101 W. Broadway, Suite 2000




                                          (951) 293-4187                                   Hand Delivery
       San Diego, CA 92101




                                     13   bob@sandiegoconsumerattorneys.com                Email
                                          jared@sandiegoconsumerattorneys.com
                                     14
                                          Patric A. Lester, Esq.
                                     15   Consumer Attorney Advocates, Inc.
                                          5694 Mission Center Road, Suite 358
                                     16   San Diego, CA 92108                              U.S. Mail Postage Prepaid
                                          (619) 665-3888                                   CM/ECF
                                     17   pl@lesterlaw.com
                                                                                           Hand Delivery
                                     18                                                    Email
                                     19
                                                I declare that I am employed in the office of a member of the California
                                     20   State Bar who is permitted to practice before this Court, and at whose direction the
                                          service stated above was made in the ordinary course of business. I declare under
                                     21   the penalty of perjury under the laws of the United States of America that the
                                     22   foregoing is true and correct.

                                     23         Executed on November 20, 2020, at Chino Hills, California.
                                     24
                                     25
                                     26
                                                                                 ________________________________
                                     27                                          Leslie M. Handy
                                     28
                                                                                  -5-
                                                         NOTICE OF REMOVAL UNDER 28 U.S.C. § 1332 (CAFA)
